Citation Nr: 1535493	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  07-17 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder with headaches.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1978.

This matter originates from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was previously before the Board of Appeals for Veterans Claims (Board) in March 2009 at which time the Board remanded the matter to the RO via the Appeals Management Center (AMC) in compliance with due process requirements.  In October 2009, the Veteran testified at a Board hearing before a Veterans Law Judge who is no longer employed at the Board.  In February 2015, the Veteran was offered the opportunity to attend a new hearing before another VLJ in compliance with 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.202, but he declined a new hearing.  See March 2015 letter from Veteran's representative.  Thereafter, by decision dated in December 2009, the Board reopened the Veteran's claims of service connection for cervical spine and left knee disorders and denied all claims for service connection.  Also on appeal from the September 2006 rating decision was the issue of entitlement to service connection for a bilateral foot disorder to include pes planus (flat feet).  However, in February 2013, the RO granted service connection for bilateral pes planus (claimed as foot condition).  Accordingly, this issue is no longer on appeal.

The Veteran appealed the Board's December 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court), and in a July 2011 Memorandum decision, the Court vacated the December 2009 decision and remanded the matter to the Board for further development.  The Board remanded the matter to the RO in May 2012 for additional development.  In January 2014, the Board obtained an independent medical expert opinion (IME), which was received in December 2013.  The Board forwarded the Veteran and his representative a copy of the decision in April 2014 and gave them 60 days to submit additional evidence.  The matter is once again before the Board.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  Cervical spine disability did not have its clinical onset in service or until years later and is not otherwise related to the Veteran's service nor are headaches related to cervical spine disability or service; degenerative joint disease (DJD)/degenerative disc disease (DDD) of the cervical spine was not exhibited within the first post service year.

2.  Lumbar spine disability did not have its clinical onset in service or until years later and is not otherwise related to the Veteran's service; degenerative joint disease (DJD)/degenerative disc disease (DDD) of the lumbar spine was not exhibited within the first post service year.

3.  A right knee disability, diagnosed as patellofemoral syndrome, did not have its clinical onset in service or until years later and is not otherwise related to the Veteran's service.

4.  A left knee disability, diagnosed as patellofemoral syndrome, did not have its clinical onset in service or until years later and is not otherwise related to the Veteran's service.

5.  A right shoulder disability, diagnosed as shoulder strain, did not have its clinical onset in service or until years later and is not otherwise related to the Veteran's service.

6.  A left shoulder disability, diagnosed as status post left rotator cuff and labrum tear repair, did not have its clinical onset in service or until years later and is not otherwise related to the Veteran's service.

CONCLUSIONS OF LAW

1.  Cervical spine disability with headaches, diagnosed as DJD/DDD and migraines, was not incurred in or aggravated by active service, and DJD/DDD of the spine may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Lumbar spine disability, diagnosed as DJD/DDD, was not incurred in or aggravated by active service, and DJD/DDD of the spine may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  A right knee disability, diagnosed as patellofemoral syndrome, was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  A left knee disability, diagnosed as patellofemoral syndrome, was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  A right shoulder disability, diagnosed as shoulder strain, was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  A left shoulder disability, diagnosed as status post left rotator cuff tear and repair, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with respect to the claims being decided below and there is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2005 and May 2006 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

The Board further finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Regarding pertinent medical evidence, VA treatment records have been obtained.  In December 2012, pursuant to a May 2012 Board remand, the RO sent the Veteran a letter requesting that he complete and return an authorization form (VA Form 21-4142) authorizing VA to obtain records from his private physician, Dr. Rudez.  See Stegall v. West, 11 Vet. App. 269 (2011).  The Veteran did not thereafter return the form nor did he submit the identified records.  VA has fulfilled its duty to assist in this regard.  38 C.F.R. § 3.159(c)(1)(i),(ii).  In terms of VA examinations, initial examinations were conducted in July 2006 to include a joint examination and spine examination.  The Court found in July 2011 that the nexus opinion rendered by the joint examiner as it pertains to the Veteran's knees and shoulders was inadequate for rating purposes, but that the nexus opinion given by the VA spine examiner was adequate for rating purposes.  See July 2011 Court Memorandum Decision.  Thus, the nexus opinion from the VA joint examiner will not be further considered in this appeal.  Additional VA examinations were conducted in January 2013.  Unfortunately, due to the inconsistency of the opinions rendered by the January 2013 examiner, these opinions are also considered inadequate for rating purposes and will not be further considered.  In this regard, the examiner reported that there was no objective evidence showing that the diagnoses of migraines, bilateral knee patellofemoral syndrome, cervical spine DJD/DDD, lumbar spine DJD/DDD, left status post rotator cuff and labrum tear repair, and right shoulder strain were caused or aggravated by service, while also stating that it would be resorting to mere speculation to opine as to whether or not any of the diagnoses were caused or aggravated to any degree by service.  

The Board subsequently obtained a VHA medical opinion in March 2014 which is considered adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Board also finds that this opinion substantially complies with the remand directives in the prior Board remand of May 2012.  D' Aries v Peake, 22 Vet. App. 97, 105 (2008).

As noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the October 2009 Board hearing, the VLJ clarified the issues on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the foregoing reasons, no further action related to the duties to notify and assist is required in this case.


II.  Facts

The Veteran's service treatment records show that he had a half inch scar on his right knee at his enlistment examination in December 1974, and a normal neurological clinical evaluation as well as normal clinical evaluations of the upper and lower extremities and spine.  In October 1976, he presented to a medical dispensary complaining of severe headaches, but notations shows that he left without treatment.  In January 1978, he was seen for a hurt left knee after jumping over a bannister.  He was assessed as having a hematoma of the quadricep.  He was treated with heat and was restricted from physical training for 72 hours.  An annual examination report in June 1977 and separation examination report in December 1978 show normal clinical evaluations of the upper and lower extremities and spine.  The Veteran denied on a June 1977 Report of Medical History having had a head injury, frequent or severe headache, swollen or painful joints, arthritis, recurrent back pain, a trick or painful shoulder or a trick or locked knee.

In February 2001, the Veteran filed a claim for service connection for a left knee disability which the RO denied in December 2001.

The first indication of back problems in the Veteran's medical records is a June 2003 VA outpatient record showing that he was being seen in a follow up for intermittent back pain and neck pain.  He reported that his neck and back pain had worsened since his last visit.  In June 2004, he complained of left shoulder pain.  The Veteran was assessed by VA in November 2005 as having chronic neck and back pain that was stable.  

An August 2005 VA ambulatory care note shows that the Veteran presented for tension headaches. 

In October 2005, the Veteran filed claims for service connection for bilateral knee disabilities as well as low back and cervical disabilities.  He attributed these disabilities to making multiple parachute jumps in his artillery unit with the airborne division.  He said medication had helped manage the conditions up to that point.  He added a claim for service connection for a bilateral shoulder disability in January 2006 which he also attributed to parachute jumps.  He said he was constantly on pain and anti-inflammatory medication as well as cortisone shots.  He said the conditions had been aggravated over the past several years.  

In July 2006, the Veteran underwent a VA spine examination for her cervical and lumbar spines.  The examiner indicated that he had reviewed the Veteran's claims file and noted that service treatment records were silent for significant report to sick call for either the neck or back.  Following an examination of the Veteran, the examiner diagnosed him as having cervical DDD without significant radiculopathy and mild mechanical neck pain secondary to the cervical DDD.  He similarly diagnosed him as having lumbar DDD without significant radiculopathy and mild mechanical lumbar pain secondary to the lumbar DDD.  He said that based on the Veteran's history, review of his claims file and an examination, his intervertebral disc disease in the cervical spine and his low back was not caused by a result of trauma while in service.  He opined that this was a normal aging process that was not disproportional to his age.  He explained that the Veteran did not demonstrate significant intervertebral disc disease, compression fractures or medical conditions that would be attributed to a parachuting accident.  

A September 2006 VA outpatient record shows that the Veteran was returning with recurrent pain in his left shoulder, especially at night.  He was diagnosed as having left subacromial bursitis.  Subsequent VA outpatient records, including an August 2007 record, note under active problems that the Veteran had neck pains degenerative joint disease neck injury in the military.  They also note that he had tension headaches, shoulder bursitis and neck and back pain.  He reported at a March 2008 VA outpatient visit that he had shooting pains from his neck back to his head.  An August 2008 VA neurology note includes knee arthralgia as an active problem.

The Veteran reported on his December 2006 notice of disagreement that he made 56 combat jumps in service and had many hard landings wearing full equipment.  He said the landings caused immediate and painful jarring to his upper and lower spine.  He also said that he had had back, neck and knee problems since service.

On file is a February 2008 VA letter from S.M.P., M.S.N, who noted that "During [the Veteran's] active duty service, [he] fell during a parachute jump and sustained back, neck, and head trauma.  She said his resulting fall left him unconscious for at least 20 minutes.  She opined that, "[the Veteran] should be granted service-connected compensation for his injuries that were a direct result of his service in the Army."  

Also of record are VA records from a VA physician dated in March 2008 and June 2008 who opined that given the Veteran's role in the military as paratrooper, it is as likely as not his current neck, back and knee symptoms are service-related.

The Veteran testified at a Board hearing in October 2009 that his claimed back, neck, knee and shoulder disabilities are related to multiple parachute jumps in service.  He said that during one jump he was "knocked out".  He also said he never went to sick call to complain of his pain and never missed a scheduled jump.  He explained that he would have been considered a "wimp" if he complained.  He first reported seeking treatment for his orthopedic problems about 15 years after service and was seen by his family physician.  He said his doctor informed him that he had joint arthritis as well as a disc problem and compression due to his jumps in service.

On file is a July 2010 VA anesthesia preoperative evaluation report for arthroscopy left shoulder with probable mini open "RCR" for rotator cuff tear, acute.  The proposed date of procedure was in August 2010.

In December 2013, the RO received a letter from private chiropractor, D. Young, D.C., who rendered a nexus opinion based on his review of partial evidence identified as a July 2006 VA examination report, a September 2006 VA rating decision, an opinion from a VA nurse dated in February 2008, VA outpatient notes dated in 2008, a Board hearing transcript from an October 2009 hearing, and a Board decision dated in December 2009.  He opined based on his 4.5 years as a chiropractor that "it is as likely as not to have developed his current condition from service."  He explained that it was more likely than not that the cervical and lumbar degenerative disc disease and knee problems developed because of the Veteran's work as a paratrooper in service, but just didn't become symptomatic until years later.  He remarked that many people in their early twenties suffer injuries that go away and don't start developing for many years later.  He went on to state that to assume that the Veteran's damage and pain levels were part of the normal aging process "cannot be assumed".  He further opined that it is as likely as not that the initial shoulder damage leading to the Veteran's current condition of left shoulder SP rotator cuff and labrum tear and right shoulder strain was due to his work in service that included jolting pressure to his shoulders during over 56 parachute jumps.

A VHA opinion was provided in March 2014.  The examiner, Chief of Orthopedic Surgery, Board Certified Orthopedic Surgeon, with 30 years of active surgical and non-surgical management of general orthopedics and specifically of spinal afflictions, reported that he had reviewed the Veteran's claims file to include his medical and military history.  He noted that the Veteran had a single episode of reporting severe headaches in service for which he did not wait for evaluation or treatment.  He also noted that the Veteran had two subsequent exams showing a normal head and neck and denied frequent or severe headaches.  He went on to note that cervical x-ray findings in July 2006 show moderate narrowing of the C6-7 disc and that he could not find any evidence of a disability from this report related to the Veteran's cervical spine or a nexus connecting his cervical spine to his headaches.  He cited to medical journal evidence showing the high percentage of people over 40 who have disc degeneration and well as to a medical study involving veterans showing that serious long-term disability from pain appears to be uncommon among parachutists despite the frequency of spinal trauma they sustain.  The examiner opined that the Veteran's present complaints and x-ray findings relevant to his cervical spine were at least as likely as not secondary to age related changes and not the result of his service activities.  He went on to note that the Veteran had little, if any, disability attributable to his lumbar spine and that it was at least likely as not that the x-ray findings and his complaints were related to advancing age and not to the parachuting he performed in service.  He noted the normal spinal and neurological examinations during inservice examinations in December 1974, June 1977 and February 1978.  He also cited to the same medical journals and studies that he did for his opinion regarding a cervical spine disability.  

With respect to the Veterans knees, the VHA examiner reported that he had reviewed the Veteran's inservice injury to his left thigh muscle from jumping over a banister in January 1978 and noted that he was found to have a normal left lower extremity at a February 1978 examination.  He cited to a published medical journal article finding that parachutists as a group do not show an increased prevalence of radiological osteoarthritis of the knee or ankle.  He went on to opine that the Veteran had no disability to the left knee and it was at least as likely as not that any complaints in that regard were unrelated to his parachuting and at least as likely as not related to normal aging.  He noted that the quadriceps contusion had resolved by February 1978 and that quadriceps contusions do not result in knee crepitus or patellar femoral dysfunction on a long terms basis.  Regarding the right knee, the VHA examiner noted that the December 1974 enlistment examination shows a right knee scar and also noted that there was no inservice documentation of right knee complaint or dysfunction.  He also reported that the 1/2 inch right knee scar did not represent a pre-exisitng injury or disability which in any way relates to his present complaints.  He opined that the Veteran had no right knee disability and that it was at least as likely as not that any complaints he had in that regard were unrelated to his parachuting and were at least as likely as not related to normal aging of the knee.  

With respect to the shoulders, the VHA examiner reported that there were no complaints or findings with respect to the Veteran's shoulders in service and he cited to a published medical article noting that rotator cuff tears increase with age.  He opined that based on his review of the claims file it was at least as likely as not related to normal aging factors of a shoulder in a middle aged man.  He said there was no evidence creating a nexus for his shoulder complaints to his parachuting and the level of at least as likely as not had not been reached in regard to his shoulder complaints being secondary to or aggravated by his parachuting in service.  


III.  Analysis

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Discussion

The Veteran attributes his claimed cervical disability with headaches, lumbar disability, right and left shoulder disabilities and right and left knee disabilities to service.  With that said, he does not allege, and the evidence does not show, that the disabilities are the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.  Instead, the Veteran attributes such disabilities to having jumped out of an airplane 56 times in service including one incident where he lost consciousness.  He acknowledges that he did not seek medical attention in service for these claimed disabilities (with the exception of headaches in October 1976 and left knee pain in January 1978), but asserts that he has experienced pain in these joints and headaches ever since service.  

The earliest medical evidence showing low back complaints is in June 2003, followed by a complaint of left shoulder pain in June 2004, and chronic neck and back complaints in November 2005.  Thereafter, the Veteran was diagnosed by VA in July2006 as having mild mechanical neck and low back pain related to cervical DDD of the lumbar and cervical spine, bilateral impingement syndrome of the shoulders, and bilateral chondromalacia patella of the knees.  The lack of medical evidence of these disabilities for many years after service is not inconsistent with the Veteran's hearing testimony that he did not seek medical attention for approximately 15 years after service.  However, as noted, he asserts that he has been experiencing symptoms of joint pain and headaches since service.  

Since the claimed disabilities were not "noted" during service and the Veteran did not have characteristic manifestations sufficient to identify an arthritic disease entity during service, the provisions for service connection under 38 C.F.R. § 3.303(a) and (b) are not warranted.  See Walker, 708 F.3d 1331 (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  Also, since lumbar and cervical DJD/DDD was not diagnosed until many years after service, the presumptive service connection regulations based upon a showing of a chronic disability are not applicable in this instance.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Thus, the outcome of this case turns on whether the evidence is sufficient to establish a nexus between the Veteran's claimed disabilities and service; namely, his multiple parachute jumps.  38 C.F.R. § 3.303(d).  There is both positive and evidence in this regard.  The positive evidence consists of outpatient statements from a VA nurse in February 2008, a VA doctor in March 2008 and June 2008, and a private chiropractor in December 2013, all who relate the Veteran's claimed disabilities to his duties as a paratrooper.  In this regard, the VA nurse in February 2008 reported that the Veteran fell during a parachute jump and sustained back, head and head trauma.  She opined that he should be granted service connection "for his injuries".  The VA doctor reported in March 2008 and June 2008 that the Veteran had chronic neck and low back pain and headaches as well as knee problems with pain and giving out and opined that given his role in service as a paratrooper, it was as likely as not that his symptoms were service related.  There is also the private chiropractor's opinion in December 2013 that it is more likely than not that the Veteran's cervical DDD, lumbar DDD, and knee problems developed because of his work in service and just didn't become symptomatic until years later.  He explained that to conclude that the Veteran's conditions were related to the normal aging process "cannot be assumed".  He added that it is at least as likely as not that the initial damage to the Veteran's shoulders occurred in service due to the 56 jumps and jolting pressure on his shoulders which, in turn, led to his current left shoulder status post rotator cuff and labrum tear repair and right shoulder strain.  

The negative evidence of record includes a VA spine examination in July 2006 in which the examiner concluded that based on the Veteran's history, review of his claims file and his examination, his intervertebral disc disease in the cervical spine and his low back was not caused by a result of trauma while in service.  He opined that this was a normal aging process that was not disproportional to his age.  He explained that the Veteran did not demonstrate significant intervertebral disc disease, compression fractures or medical conditions that would be attributed to a parachuting accident.  

The negative evidence also includes the March 2014 VHA opinion wherein the examiner reported that after reviewing the Veteran's claims file, it was at least as likely as not that the Veteran's complaints related to his neck, back, headaches, shoulders and knees were unrelated to his parachuting and related to normal aging.  He accurately reported the Veteran's service treatment records as showing normal spinal, neurological and upper and lower extremity clinical evaluations in December 1974, June 1977 and February 1978.  He also noted the Veteran was seen for severe headaches in October 1976, but did not stay for treatment, and that he subsequently denied having a history of severe headaches on a June 1977 Report of Medical History.  He likewise noted that the Veteran was treated for a left thigh contusion in January 1978, but noted his normal left lower extremity evaluation in February 1978, and stated that left thigh contusions do not result in knee crepitus or patellar femoral dysfunction on a long terms basis.  He also cited to published medical journals and studies to support his conclusion that the Veteran's conditions were more likely than not related to the aging process and not to service.

In weighing the evidence, the Board finds highly probative and persuasive the March 2014 VHA opinion as well as the July 2006 VA spine examination.  After consideration of the pertinent facts, these examiners provided clear reasoning as to why there is a negative link between the current disabilities and service.  They also provided a medical explanation of what they attribute the etiology of the Veteran's current disabilities to.  They included references to the record and the VHA examiner also included references to medical journal and study evidence that support his opinion.  

With that said, the Veteran's representative asserted in April 2015 that the VHA examiner in March 2014 did not comment as requested on the positive opinions of record nor did he address the Veteran's assertions.  However, the examiner was not asked to comment on the evidence, only to consider it.  Thus, since he indicated that he had reviewed the Veteran's claims file which contains the evidence in question, the Board does not find fault with his opinion.  Moreover, the evidence in question is also outlined in the Board's January 2014 letter to the VHA examiner.  As to the Veteran's representative's argument that the VHA examiner did not take into account the specific facts of the Veteran's case, the Board disagrees.  The examiner specifically discussed the Veteran's military history to include his complaint in service for headaches in October 1976 and left knee pain in January 1978, as well as the findings on examinations December 1974, June 1977 and February 1978.  The fact that the VHA examiner referenced medical journals and studies to further support his opinion that the Veteran's claimed conditions are due to the aging process and not service does not change the fact that he clearly considered and discussed the facts specific to the Veteran's case.    

For the foregoing reasons, the Board assigns high probative value to the July 2006 VA and March 2014 VHA opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion primarily comes from its reasoning; threshold considerations whether the person opining is suitably qualified and sufficiently informed).  

In contrast, the opinions from the VA nurse in February 2008, VA doctor in March 2008 and June 2008, and private chiropractor in December 2013 offer little to no rationale for relating the Veteran's claimed disabilities to his inservice duties as a paratrooper other than the fact that he was a paratrooper.  Notably, these opinions were not based on the Veteran's claims file, but rather were based on limited evidence or no evidence at all other than the Veteran's report of injury.  In this regard, while the Veteran's report of injury in service to his back, neck, shoulders and head due to a parachute jump or jumps is not in dispute, the fact that he was not treated in service for a parachute injury nor seen for complaints related to his cervical or lumbar spine, right or left shoulder or right knee is pertinent evidence worthy of review.  Additional pertinent evidence worthy of review is the fact that the Veteran was found to have normal spine, head and upper and lower extremity evaluations at an annual examination in June 1977 and at his separation examination in February 1978.  Also noteworthy is the fact that he denied on a June 1977 Report of Medical History having had a head injury, frequent or severe headache, arthritis, recurrent back pain, a trick or painful shoulder or a trick or locked knee.  Although the failure to review the claims file does not render an examination or opinion inadequate per se, in this case, the fact that the positive opinions were not based on a complete review of the Veteran's medical and military history diminishes the probative value of the opinions as does the fact that they were not supported with sufficient rationale.  This is because the inservice evidence is pertinent to the issue at hand and necessary for a competent and persuasive medical opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion.").  

Accordingly, the Board finds that the positive evidence is of diminished probative value and assigns greater probative value to the negative opinions of the VA spine examiner in July 2006 and VHA examiner in March 2014, both of whom thoroughly considered the inservice and postservice evidence. 

The only remaining opinion is that of the Veteran.  The Board has considered the Veteran's own assertions that his current disorders of the cervical spine with headaches, lumbar spine, shoulders and knees are related to service and he is certainly competent to report his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the VA spine examiner in July 2006 and the VHA examiner in March 2014 in providing the requested medical opinions used their expertise in reviewing the facts of this case and determined that his current disorders were not related to service.  As such, the Board finds these opinions to be more probative of the issue. 

In sum, the Board finds that the July 2006 VA spine opinion and March 2014 VHA opinion outweigh the lay evidence of record as well as the positive opinions identified above.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, the preponderance of the evidence is against the claims for service connection for a cervical spine disorder with headaches, a lumbar spine disorder, right and left shoulder disorders and right and left knee disorders.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287 (Fed. Cir. 2009).



ORDER

Service connection for a cervical spine disorder with headaches is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


